Citation Nr: 1758496	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  11-31 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis of the low back, to include as secondary to a service-connected cervical spine condition.

3.  Entitlement to service connection for type II diabetes, to include as secondary to service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1966 to May 1969 and in the Air Force from November 1990 to July 1991 with additional service in the Reserves.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction now resides in St. Petersburg, Florida.  

In June 2016, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded for a VA examination and opinion regarding the issues on appeal.  Since the remand, the Veteran underwent VA examinations in November 2016 for each issue on appeal.      

The issues of service connection for type II diabetes and low back arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current diagnosis for hypertension is related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.303(a)(b), 3.307(b), 3.309(a) (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for hypertension, any deficiency as to VA's duties to notify and assist, as to this issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection 

The Board acknowledges that hypertension is a chronic condition entitled to an analysis of presumptive service connection under 38 U.S.C. §§ 1101, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  However, the facts in this case do not establish that presumptive service connection is warranted as the Veteran's blood pressure levels during and within a year of service do not meet the requirements for a compensable rating for hypertension.  See Diagnostic Code 7101, 38 C.F.R. § 4.104.  However, the Board finds that service connection for hypertension is warranted based on continuity of symptomatology.  

Where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, an analysis of continuity of symptomatology is required.  38 C.F.R. § 3.303(b).  For conditions recognized as chronic, a demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements of service connection.  See Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  

In this case, the Veteran's claim for hypertension was originally denied because he did not show a current diagnosis for hypertension.  A current diagnosis has since been established.  Furthermore, review of the record indicates that numerous primary care notes from Charleston VA Medical Center (VAMC) indicate that the Veteran has had hypertension since January 1999.  The Veteran last served on active duty for training in 1995.  While the Veteran's blood pressure was not of a compensable level in service, he did have elevated blood levels in service and was diagnosed with mild hypertension in service in February 1991.  There are no blood pressure readings of record between 1995 and 1999 to establish or negate that the Veteran's blood pressure remained elevated in the four years between discharge and diagnosis for hypertension.  The Board therefore finds that the evidence is at least in equipoise.  As such, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptoms were continuous in the four years between discharge and his diagnosis for hypertension.  As continuity of symptomatology has been established, the Board finds that the nexus requirement is met.  

The Board acknowledges the negative opinion provided by the November 2016 VA examiner.  The VA examiner acknowledged the mild elevated blood pressure levels in service and indicated that the Veteran was never started on any medication at that time as it was during a combat situation.  The examiner reasoned that after leaving service, available records show that for years, the Veteran's blood pressure levels were normal until May 2000 when he was started on medication.  The examiner indicated she was unable to find a nexus between the suggested diagnosis of hypertension in service and the start of medication nine years later.

However, the Board does not find the opinion adequate.  The Board notes that the Veteran had active duty for training after 1991.  As such, the time between service and the Veteran being placed on medication for hypertension is not nine years as stated by the November 2016 VA examiner.  As the opinion is based on evidence that is contrary to the record, the Board does not find the opinion probative to indicate that the Veteran's symptoms were not continuous between discharge and diagnosis.  

In light of the evidence, the Board finds that the Veteran's current diagnosis for hypertension is related to service.  Accordingly, service connection for hypertension is granted.  


ORDER

Service connection for hypertension is granted.


REMAND

While further delay is regrettable, the Board finds that it is necessary for the issues of service connection for type II diabetes and back arthritis.

Diabetes

Per previous remand, the Veteran underwent a VA examination in November 2016 regarding his diabetes.  The examiner provided a negative nexus opinion.  However, in a November 2017 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran's diabetes should be considered as secondary to his service-connected PTSD.  As there is no medical opinion of record addressing the Veteran's diabetes as secondary to his PTSD, the Board finds that remand is necessary for such an opinion.

Of importance, the Board notes that the Veteran's representative specifically indicated that previous research has linked PTSD with type 2 diabetes (DM II) and its risk factors, including obesity, in cross-sectional studies, including one study involving more than 44,000 mostly male military service members showing that those with PTSD were twice as likely to develop DM II as individuals without PTSD during a 3-year period.  See Edward J. Boyko, Isabel G. Jacobson, Besa Smith, Margaret A.K. Ryan, Tomoko I. Hooper, Paul J. Amoroso, Gary D. Gackstetter, Elizabeth Barrett-Connor, Tyler C. Smith, for the Millennium Cohort Study Team (2010), Risk of Diabetes in U.S. Military Service Members in Relation to Combat Deployment and Mental Health; 33(8): 1771-1777.  

If the opinion provided on remand is negative, it is imperative that this research be addressed.  

Back Arthritis

Per previous remand, the Veteran underwent a VA examination in November 2016 regarding his low back condition.  The examiner provided a negative nexus opinion essentially relating the Veteran's back arthritis to age.  Additionally, the examiner acknowledged that the Veteran had a cervical condition in service but indicated that "this Veteran separated from the Reserves for a neck condition in 1995.  An 'aggravated' opinion is not warranted."  However, the issue of service connection for the low back as secondary to the service-connected cervical condition has been raised.  See November 2017 Informal Hearing Presentation.  Specifically, the Veteran's representative has indicated that the Veteran worked as a mechanic in service and was diagnosed with a cervical spine condition in service, which suggests that his low back disability could be related to his cervical spine condition.  As such, remand is necessary for an opinion as to secondary service connection, which includes aggravation.

The Board notes that the term "aggravation" refers to a chronic or permanent worsening of the underlying condition above and beyond its natural progression.    

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the November 2016 VA examiner who conducted the examination for the Veteran's diabetes.  If the examiner who drafted the November 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

For each opinion requested in this remand, the claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner should indicate in the report that the claims file was reviewed.

The examiner is also advised that the Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

Each opinion provided must be accompanied by a rationale.   

Regarding the Veteran's type II diabetes, the examiner is asked to provide an opinion as to the whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's type II diabetes was caused (in whole or in part) or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD.  Of importance, please address the research discussed by the Veteran's representative regarding a connection between PTSD and type II diabetes.  

2.  Return the claims file, to include a copy of this remand, to the November 2016 VA examiner who conducted the examination for the Veteran's low back disability.  If the examiner who drafted the November 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to provide an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability was caused (in whole or in part) or aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected cervical spine condition.  

3.  After completing the above actions, readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate SSOC and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


